Citation Nr: 0102591	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim 
of entitlement to service connection for a nervous condition.  

Since the RO's August 1993 decision included consideration of 
a claim for PTSD, the Board has determined that the issue is 
more accurately characterized as stated on the cover page of 
this decision.  


FINDINGS OF FACT

1.  The claims file does not contain medical evidence showing 
that the veteran has a nervous condition that is related to 
his service, or that a psychosis was manifest to a 
compensable degree within a year of separation from service.

2.  The preponderance of the evidence is against the claim 
that the veteran has PTSD due to his service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service, and a psychosis may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection should be 
established for a nervous condition, to include PTSD.  The 
veteran essentially argues that he has a nervous condition 
that was caused by his service.  Specifically, he argues that 
he was on a boxing team during service, and that he has a 
nervous condition and/or PTSD due to head and body trauma 
suffered while boxing.  He further argues that, although his 
service medical records are incomplete, he was treated in a 
military hospital during service for facial trauma after a 
boxing match, and that this is proof of his claim.  

As a preliminary matter, the Board notes that, except for a 
separation examination report, the veteran's service medical 
records ("SMRs") are apparently not available and may have 
been destroyed in the 1973 fire at the National Personnel 
Records Center ("NPRC").  Under such circumstances, there 
is a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs. Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
A review of the claims file shows that, in May 1977, the RO 
requested the NPRC to obtain the veteran's service medical 
records (in regard to another claim).  In June 1977, the NPRC 
reported that the veteran's service medical records could not 
be found.  In February 1993, the RO contacted the NPRC and 
requested that they perform a search of the Surgeon General's 
Office's (SGO) records.  However, in March 1993, the NPRC 
stated that the veteran did not have any records on file with 
the SGO.  The RO also contacted the veteran and requested 
that he provide any service medical records, post-service 
medical records, or other information that may be helpful to 
his claim.  Finally, with regard 

to the veteran's missing service medical records, the Board 
notes that the veteran has not asserted that he was ever 
treated for, or was diagnosed with, a nervous condition 
during his service.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).

In addition, the Board notes that, during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded " claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded a VA psychiatric examination, and there is no 
indication or allegation that relevant medical records exist 
that are obtainable and which have not been associated with 
the claims file.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2000).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The veteran's service medical records consist of a separation 
examination report, dated in June 1956, which shows that his 
psychiatric condition was clinically evaluated as normal.  

The post-service medical evidence includes VA hospital, 
examination and outpatient treatment records; and records 
from the Puerto Rican Department of Health; Guillermo J. 
Hoyos, M.D.; Ramon Pinera Rivera, M.D.; Iris Martin, M.D.; 
Eugenio Barbosa, M.D.; Dra. Arlene Romero; and Dr. Juan 
Ferran-Rheder, collectively dated between 1961 and 1997.  
These records show that the veteran has primarily been 
diagnosed with schizophrenia.  In addition, an August 1994 
record from Dr. Ferran-Rheder is remarkable for a notation 
that indicates that the veteran received psychiatric 
treatment at a VA hospital in 1970.  A report from Dr. 
Rivera, dated in October 1984, indicates that the veteran 
asserted that he had a nervous condition as a result of an 
August 1979 accident at work in which he hurt his back.  The 
veteran further stated that, prior to this accident, there 
was nothing wrong with his nerves.  Dr. Rivera indicated that 
there was no evidence to show that the veteran had an 
emotional condition prior to his August 1979 accident, and 
that his current psychiatric condition was related to that 
same accident.  

To the extent that the veteran has presented a claim for a 
nervous disorder (other than PTSD), the Board finds that the 
preponderance of the evidence is against the claim.  The 
veteran's separation examination report does not show a 
psychiatric condition.  The first medical evidence of a 
nervous disorder is the August 1994 report from Dr. Ferran-
Rheder, which indicates that the veteran has a history of 

psychiatric treatment dating back to treatment at a VA 
hospital in 1970.  No such hospital report is contained in 
the claims file.  However, even assuming arguendo that the 
notation of a history of psychiatric treatment dating back to 
1970 is accurate, there is no evidence of a psychosis within 
a year of separation from service to support presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309.  In 
addition, with regard to a claim on a direct basis, see 
38 C.F.R. § 3.303, even assuming a history of psychiatric 
treatment dating back to 1970, the first evidence of 
psychiatric treatment would come approximately 14 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  Furthermore, 
the claims file does not contain competent medical evidence 
to the effect that the veteran's schizophrenia (or any other 
acquired psychiatric disorder other than PTSD) is related to 
his service.  In this regard, Dr. Rivera's October 1984 
report indicates that the veteran has a nervous condition as 
a result of an August 1979 accident at work.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for nervous condition must be denied.

To the extent that the veteran asserts that he has PTSD due 
to his service, the only evidence that the veteran has PTSD 
is found in an August 1994 report from Dr. Juan Ferran-
Rheder.  This report has been translated from Spanish, and 
states, in relevant part, "The pt [patient] made [illegible] 
of boxing in the army and was KO in [illegible].  What he 
should [illegible] a relation quite directly between this way 
of life and his current psychotic condition which [illegible] 
are DX=Post Traumatic ([illegible] traumas) Stress 
Disorder."  

The evidence against the claim consists of the fact that, 
with the exception of Dr. Ferran-Rheder's August 1994 
opinion, none of the medical evidence in the claims file 
shows that the veteran has PTSD.  This evidence consists of 
many VA and non-VA medical reports covering a period of about 
36 years (i.e., from 1961 to 1997).  These reports show that 
the veteran has primarily been diagnosed with 

schizophrenia.  Of particular note, an August 1995 VA PTSD 
examination report contains Axis I diagnoses of chronic 
schizophrenia, and alcohol dependence in remission.  The 
Board further points out that the probative value of Dr. 
Ferran-Rheder's opinion is lessened by the fact that it does 
not appear to have been based on a review the veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence shows that the veteran does not have PTSD, and 
that the veteran's claim for PTSD must be denied.  See 38 
C.F.R. § 3.304(f). 

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
nervous condition, to include PTSD, as a result of his 
service.  To the extent that the veteran's statements 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of a diagnosis 
of PTSD, nor do they establish a nexus between a nervous 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran 
has not shown that he has the requisite competence, and, 
accordingly, his claim for service connection for a nervous 
condition, to include PTSD, must be denied. 

As a final matter, because the veteran has not asserted that 
the claimed disorders are associated with combat, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
him.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for a nervous condition, to include PTSD, 
is denied. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

